Citation Nr: 1047062	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).

The issue of entitlement to service connection for bipolar 
disorder has been raised by the Veteran, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder 
(PTSD) is manifested by depression; mood swings; sleep problems; 
nightmares, occurring 3 to 4 times a year; intrusive thoughts, 
triggered by military trauma-related stimuli; difficulty coping 
with anger; irritability; impaired impulse control; hyper startle 
response; limited interests; lack of motivation; mind wandering; 
impaired attention, concentration, and memory; social withdrawal; 
difficulty tolerating crowds; and intermittent and transient 
suicidal ideation, with passive death wishes.  Objectively, the 
Veteran has been appropriately groomed, fully oriented, alert, 
cooperative, and kept fair eye contact.  He has exhibited 
variable mood and affect; normal speech and psychomotor activity; 
average intelligence; linear and goal-directed thought process; 
appropriate thought content without hallucination, apparent 
delusion, paranoia, or homicidal ideation; no violent behaviors; 
and fair insight and judgment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned to 
this condition following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA mental 
examinations to determine the severity of the Veteran's PTSD.  38 
C.F.R § 3.159(c)(4).  Pursuant to the Board's February 2009 
remand, the RO obtained the Veteran's records from the Social 
Security Administration (SSA).  Additionally, a November 2009 VA 
examination was accomplished to ascertain the current level of 
the Veteran's PTSD.  The Board finds that the VA examinations 
obtained in this case were more than adequate as they provide 
sufficient detail to determine the current severity of the 
Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board also finds that there has been 
substantial compliance with its February 2009 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  The Board also finds that the VA 
examination obtained in this case is more than adequate, as it 
was based upon a physical examination of the Veteran, a review of 
his claims file, and with consideration of the Veteran's 
statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
 
In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.

Historically, the Board's June 2006 decision granted service 
connection for PTSD, and the RO subsequently assigned a 30 
percent disability rating, effective February 2, 2004, under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Pursuant to 
Diagnostic Code 9411, PTSD is rated 30 percent when it is 
productive of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events).  Id.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, such 
as occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends or 
having conflicts with peers or co-workers).  A GAF score of 41 to 
50 is assigned where there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV at 
46-47.

A December 2003 VA mental health report noted the Veteran's 
history of treatment for depression and his diagnosis of bipolar 
disorder.  On mental status examination, the Veteran was alert 
and fully oriented.  He denied hallucinations and no apparent 
delusion was shown.  He reported mood swings, currently being 
depressed, and difficulty with sleep onset, attention, and 
concentration.  His affect was euthymic.  He denied racing 
thoughts, or suicidal or homicidal thoughts or intent.  The 
diagnoses were bipolar disorder, mixed type on Axis I; and 
borderline personality traits on Axis II.  A GAF score of 45 was 
listed.

A December 2003 mental health report indicated that the Veteran 
stated that he was ready to take his prescription medication if 
he had regular follow-up.  He was accompanied by a lady friend 
who described his symptoms, to include depressive episodes, 
hypomanic episodes, irritability, impulse control problems, and 
substance abuse.  It was noted that the Veteran also had some 
PTSD symptoms.

In a January 2004 VA mental health report, the Veteran was seen 
for routine visit.  He was not sure if his psychiatric medication 
had any effect on him.  On mental status examination, he was 
alert and fully oriented.  No hallucinations or apparent 
delusions were shown.  He reported mood swings, and difficulty 
with sleep onset, attention, and concentration.  His affect was 
euthymic.  He denied racing thoughts or thought or intent to harm 
himself or others and contracted to obtain help instead of taking 
action if this were to occur.  The impressions were bipolar 
disorder, mixed type on Axis I; borderline personality traits on 
Axis II; and chronic mental illness.  A GAF score of 50 was 
listed.

In a February 2004 VA mental health report, the Veteran reported 
"feeling pretty good."  On mental status examination, he was 
alert and fully oriented.  No hallucinations or apparent 
delusions were shown.  He reported mood swings, and difficulty 
with sleep onset, attention, and concentration.  His affect was 
euthymic.  He denied racing thoughts or thought or intent to harm 
himself or others and contracted to obtain help instead of taking 
action if this were to occur.  The impressions were bipolar 
disorder, mixed type; borderline personality traits; and chronic 
mental illness.  A GAF score of 50 was listed.

In an April 2004 VA mental health report, the Veteran reported 
doing ok with current medication and having occasional dreams but 
did not mention any side effects.  On mental status examination, 
he was alert and fully oriented.  No hallucinations or apparent 
delusions were shown.  He reported mood swings, and difficulty 
with sleep onset, attention, and concentration.  His affect was 
euthymic.  He denied racing thoughts, violent behaviors, or 
thought or intent to harm himself or others and contracted to 
obtain help instead of taking action if this were to occur.  The 
impressions were bipolar disorder, mixed type; borderline 
personality traits; and chronic mental illness.  A GAF score of 
50 was listed.

In a June 2004 VA mental health intake assessment report, the 
Veteran reported depression, inability to control anger, memory 
problems, and mind wandering.  He denied suicidal or homicidal 
ideation, with or without plan, but reported occasional suicidal 
thoughts in passing with no plan.  On mental examination, he was 
alert, fully oriented, neatly dressed, and with good grooming and 
hygiene.  No apparent disorder of thought content or form was 
shown.  The Veteran denied hallucinations.  No suicidal or 
homicidal ideation was shown.  His speech and motor activity were 
normal; affect showed full range and was appropriate to mood and 
subject; and insight and judgment appeared unimpaired.  The 
Veteran reported living alone with no set full-time job.  His 
brother paid all the bills on the house.  The Veteran 
occasionally helped his sister with her business.  The 
provisional diagnoses were bipolar disorder and PTSD symptoms.  A 
GAF score of 49 was listed.

A September 2004 VA mental health report noted that the Veteran 
was seen for medication management and supportive counseling.  
The Veteran relayed his traumatic combat experience in which he 
witnessed death of fellow soldiers and Vietnamese.  He reported 
nightmares that had decreased in frequency to 3 to 4 times a year 
and weird dreams that he could not recall.  He awoke fighting 
with bed sheets off bed and in sweat almost every night.  He also 
reported flashbacks in the past, but none currently, and 
intrusive thoughts when triggered by talking about his experience 
in Vietnam and helicopter sounds.  He reported significant memory 
problems, which interfered with his ability to recall dates, 
times, or names of other people; and often he did not know what 
day it was.  He also had short memory problems with finding keys 
and remembering list for the store.  He retired early in 1990.  
He worked for a plant from 1993 to 1997 but quit because he could 
not get along with others and had difficulty dealing with 
supervision.  He stated that he did not have many friends and 
thought he had a way of irritating people.  He became often 
aggravated by others when he helped them but they did not want to 
help him in return.  He was never married, had a girlfriend who 
was married.  He denied difficulty tolerating crowds but tended 
to stay away from social events.  He denied hypervigilance.  On 
mental status examination, the Veteran appeared well-groomed, 
fully oriented, and calm.  No abnormalities were noted in terms 
of behavior or psychomotor activity.  His speech was with normal 
rate and tone and spontaneous.  He showed cooperative and 
attentive attitude toward the examiner; affect was mildly 
constricted; thought process was linear and goal-directed; 
thought content was rational; and no hallucinations were shown.  
He reported suicidal ideation, but denied intent stating that he 
did not have the nerve and would not hurt his mother.  It was 
noted that there was no suicidal risk.  He denied homicidal 
ideation.  It was noted that his concentration and attention were 
partially intact as evidenced by inability to watch a movie or 
show all the way through before his mind began racing.  His short 
term memory was impaired, as evidenced by misplacing keys, 
forgetting list, not knowing day of the week, and leaving a pot 
on stove which ignited.  Long term memory was also impaired in 
that he could not recall people's names that he knew well.  He 
reported his sleep was non-restorative, restless, fragmented, and 
with early morning awakening and fatigue.  He reported engaging 
in hobbies or working daily, getting out of the house, helping 
his sister daily with her business.  He presented irritability 
and anger, which improved; nightmares with frequency of 2 times a 
year; being combative in sleep; night sweats; and flashbacks 
which was rare in frequency.  The impressions were bipolar 
disorder I, depressed phase; chronic PTSD; and alcohol abuse and 
dependence.

A September 2004 psychiatric evaluation report from the Social 
Security Administration (SSA) stated that the Veteran complained 
of bipolar disorder and memory issues, as well as alcohol abuse.  
The Veteran reported a typical day for him involved helping his 
sister out with her business.  He was able to drive, do household 
chores, prepare his own meals, shop, manage his money 
independently, and bathe and dress himself.  Objectively, the 
Veteran's general appearance was neat and clean.  He was oriented 
in all spheres and psychomotor activity was within normal limits.  
There were no communication skills or difficulties noted.  His 
affect was flat, with matching mood.  Thought process was within 
normal limits; attitude and cooperation was good; and there was 
no evidence of malingering or embellishment.  No evidence of 
auditory or visual hallucination was found.  The Veteran reported 
fleeting suicidal thoughts, but denied any suicidal ideation.  He 
reported his sleep was erratic.  The consulting psychologist 
noted that the Veteran's tolerance for stress and frustration as 
given by history and presentation was poor; insight into the 
nature and extent of current situation was fair; and impulse 
control was deficient.  It was noted that the Veteran had a 
relative insignificant deficit in expressive writing; however 
sight reading and basic math skills were fairly functional.  The 
intelligence test revealed that the Veteran had at least average 
intellectual skills and fairly commensurate basic academic 
skills.  It was noted that the Veteran's ability to relate to 
others was somewhat impaired by bipolar disorder and his ability 
to concentrate and persist on complex tasks was moderately 
impaired while on simple tasks, it was intact.  The diagnoses 
under the DSM-IV criteria were bipolar disorder, not otherwise 
specified; and alcohol abuse by history and presentation on Axis 
I.  A GAF score of 56 was assigned.  As to etiology, it was noted 
that the Veteran's psychiatric disorder was tied to a complex 
interaction between a variety of acquired and developmental 
factors.

An October 2004 functional capacity assessment from the SSA 
stated that the Veteran was currently seen by VA and found to 
have a diagnosis of bipolar affective disorder although his only 
symptoms were of racing thoughts and some sleep problem.  It was 
noted that he had no suicidal or homicidal ideation and that he 
was fully-oriented and euthymic.  He also carried a diagnosis of 
borderline personality disorder, with average intelligence 
quotient (IQ) and impulsive control disorder.  It was also noted 
that the Veteran had some alcohol abuse or use problem.  The 
consulting physician stated upon considering the signs and 
symptoms from the VA and other medical records, the Veteran was 
able to do simple tasks for requisite time periods without need 
of any special help or supervision for a work day.  It was noted 
that the Veteran could be difficult to supervise at times due to 
his bipolar symptoms but could be on-time and work with a 
schedule.  The physician noted that the Veteran could benefit 
from constructive input from others, a slower work-pace, fewer 
changes in work type and task, lower meaningful general public 
contact, and fewer demands for complex task and high production.  
He could also make simple work-related decisions remembering 
locations and simple work-like procedures, travel in familiar 
areas, ask simple questions and request assistance, attend to 
somewhere between a narrow or a moderate range of changes in work 
routine, relate at least somewhat to coworkers, meet necessary 
neatness and cleanliness standards, attend to some changes in the 
work setting, and avoid usual work hazards.  In conclusion, the 
physician stated that the Veteran could do simple tasks and 
appeared to have a moderate clinical level impairment, overall.

In a VA March 2005 mental health report, the Veteran reported 
ongoing memory problems and feeling disconnected and bored.  On 
mental status examination, he appeared adequate.  He exhibited 
normal speech, cooperative and attentive attitude toward the 
examiner, flat affect, linear and goal-directed thought process; 
and appropriate thought content, without evidence of 
hallucinations.  As to suicidal ideation, he indicated that he 
passively hoped that a truck would run into him, but denied 
suicidal intent.  He denied homicidal ideation.  He was fully 
oriented.  His short term memory was impaired in that he could 
not recall what he did the previous day and could not retain what 
he read, but his long term memory was intact.  Fair 
concentration, attention, impulse control, insight, and judgment 
were shown.  Ability for abstract thinking was intact.  He 
indicated that his sleep was non-restorative; appetite was 
adequate; energy was adequate or variable; and interests were 
limited.  He reported depressive or anxiety symptoms and 
nightmares, but denied irritability or anger.  The impressions 
were bipolar disorder I in a depressed phase; chronic PTSD; and 
alcohol abuse and dependence.

A VA May 2005 mental health report noted that the Veteran 
appeared well groomed, with cooperative and attentive attitude 
towards the examiner.  No abnormalities were noted with respect 
to behavior or psychomotor activity; speech was normal in rate 
and tone; mood was euthymic; affect was in the normal range; and 
thought process was linear.  Suicidal ideation was reported, 
without intent, but no homicidal ideation was shown.  The Veteran 
reported continued use of alcohol but cutting back on the amount 
he drank.  The diagnoses were PTSD and bipolar disorder.

A July 2005 VA mental health report noted that the Veteran was 
accompanied by his girlfriend.  His girlfriend reported extreme 
mood swings, irritability, and memory loss.  On mental status 
examination, he appeared disheveled, but no abnormalities were 
shown with respect to behavior or psychomotor activity.  His 
speech was normal in rate and tone and spontaneous; attitude was 
cooperative and attentive; mood was variable and labile; affect 
was mildly constricted; thought process was linear; and thought 
content was appropriate.  No hallucinations were shown.  Suicidal 
ideation was reported, as recent as a couple days previously.  He 
denied homicidal ideation.  The Veteran was fully oriented; short 
term memory was impaired; long term memory was intact; and 
concentration, attention, impulse control, and judgment were 
good; and ability for abstract thinking was intact.  He indicated 
that his sleep was variable; appetite was adequate; he felt 
fatigued; and interests were limited but got out of the house 
daily.  He reported depressive or anxiety symptoms, nightmares, 
irritability, and anger.  The impressions were bipolar disorder I 
in a depressed phase; chronic PTSD; and alcohol abuse and 
dependence.  A GAF score of 50 was listed.

A September 2005 VA mental health report stated that the 
Veteran's sister called and claimed that she became progressively 
concerned about her brother's depressed mood and suicidal 
ideation.  The Veteran was seen in the urgent care clinic for 
suicidal ideation.  He was tearful and reported that he attempted 
suicide by overdose.  He also reported that a couple of days 
previously, he was driving his sister's car and felt like driving 
in front of a tractor trailer.

In a September 2005 VA mental health report, the Veteran reported 
that he had a job for three weeks but was let go.  On mental 
status examination, he appeared disheveled, but no abnormalities 
were shown with respect to behavior or psychomotor activity.  His 
speech was normal in rate and tone and spontaneous; attitude was 
cooperative and attentive; mood was euthymic; affect was 
constricted; thought process was linear and goal-directed; and 
thought content was appropriate.  No hallucinations were shown.  
He denied suicidal or homicidal ideation.  The Veteran was fully 
oriented; short term memory was impaired; long term memory was 
intact; concentration, attention, impulse control, and judgment 
were poor; and ability for abstract thinking was intact.  He 
indicated that his sleep was non-restorative; appetite was 
adequate; energy was adequate; and interests were limited.  He 
reported getting out of the house daily.  He reported depressive 
or anxiety symptoms, nightmares, irritability and anger.  He 
denied flashbacks.  The impressions were bipolar disorder I in a 
depressed phase; chronic PTSD; and alcohol abuse and dependence.

A VA mental health admission report, in the same month, stated 
that the Veteran was admitted for depression and suicidal 
ideation.  The Veteran stated he had been thinking about crashing 
his car in the back of a truck and attempted overdose on his 
medication.  On mental status examination, he appeared calm, 
cooperative, dressed casually, and dishelved, and with fair eye 
contact.  No psychomotor agitation, retardation, or abnormal 
movement was shown.  His mood was "up and down" and his affect 
was sad.  His speech had normal rate and tone and thought process 
was logical.  He denied hallucination, delusion, or paranoia.  As 
to cognition, he was fully oriented; had fair memory with general 
fund of knowledge; and had limited insight and judgment.  He 
denied any current suicidal or homicidal ideation and contracted 
for safety.  The assessments were bipolar I disorder; mixed type; 
and alcohol abuse.  A GAF score of 35 was assigned.

In a VA medical student note, dated in the following day, the 
Veteran reported extreme depression and hopelessness.  He stated 
that things "just can't go right" for him and that he didn't 
like the way things were "going in this world."  The Veteran 
stated he went back to worked for 3 weeks recently but he was 
told that they didn't need him anymore.  It was noted that the 
Veteran had a fair support system, including his sister.  The 
Veteran reported past lifetime history of multiple depressive 
episodes, hypomanic episodes, irritability, impulse control, and 
substance abuse, particularly alcohol.  The Veteran was still 
using alcohol to help relax himself and currently having suicidal 
ideation, but was able to contract for safety.  On mental 
examination, he appeared calm, cooperative, and dishelved, and 
with fair eye contact.  No motor activity was shown.  His mood 
was "up and down," his affect was sad, and he was tearful 
during the interview.  His speech had normal rate and tone.  
Thought process was logical.  He denied hallucination, delusion, 
or paranoia.  As to cognition, he was fully oriented; had fair 
memory with general fund of knowledge; and had limited insight 
and judgment.  He denied any current suicidal or homicidal 
ideation and contracted for safety.  The assessments were bipolar 
I disorder, mixed type; and alcohol abuse.  A GAF score of 35 was 
noted.

In a VA psychiatrist note, dated in the same day, the Veteran 
reported he got depressed lately.  It was observed that this 
seemed to occur every now and then.  The Veteran stated he was 
not currently suicidal but did not see much hope for the future.  
It was noted that the Veteran had PTSD symptoms, with no 
diagnosis.  On mental examination, he appeared calm, cooperative, 
and dishelved, and with fair eye contact.  No motor activity was 
shown.  His mood was "up and down," and his affect was sad.  
His speech had normal rate and tone.  Thought process was 
logical.  He denied hallucination, delusion, or paranoia.  As to 
cognition, he was fully oriented; had fair memory with general 
fund of knowledge; and had limited insight and judgment.  He 
denied any current suicidal or homicidal ideation and contracted 
for safety.  The assessments were bipolar I disorder; mixed type; 
and alcohol abuse, and a GAF score of 40 was assigned.

Three days later, in a VA psychiatrist note, the Veteran reported 
he had an "ok" weekend.  On mental examination, he appeared 
calm, cooperative, and dishelved, and made fair eye contact.  
Motor activity was normal.  His mood was better and more stable, 
and his affect was ok.  His speech had normal rate and tone.  
Thought process was logical.  He denied hallucination, delusion, 
or paranoia.  As to cognition, he was fully oriented; had fair 
memory with general fund of knowledge; and had limited insight 
and judgment.  He denied any current suicidal or homicidal 
ideation.  The assessments were bipolar I disorder, mixed type; 
and alcohol abuse.  A GAF score of 40 was noted.

On the same day, a VA medical student note stated that the 
Veteran reported that he was doing okay and his mood was "up and 
down."  He stated he felt better when he came to the hospital 
but still depressed.  He also stated that suicide still entered 
his mind, but that he was not going to do anything about it.  On 
mental examination, he appeared calm, cooperative, and dishelved, 
and made fair eye contact.  Motor activity was normal.  His mood 
was better, but with ups and downs, and his affect was ok.  His 
speech had normal rate and tone.  His thought process was 
logical.  He denied hallucination, delusion, or paranoia.  As to 
cognition, he was fully oriented; had fair memory with general 
fund of knowledge; and had fair insight and judgment.  He denied 
any current suicidal or homicidal ideation.  The assessments were 
bipolar I disorder, mixed type; and alcohol abuse.  A GAF score 
of 40 was noted.

A VA medical student note, next day, stated the Veteran reported 
he might be ready to leave the hospital by the end of the week.  
He reported "pretty good" mood, and had otherwise no 
complaints.  He also reported nightmares.  On mental examination, 
he appeared calm, cooperative, and dishelved, and made fair eye 
contact.  Motor activity was normal.  His mood was better but 
with ups and downs, and his affect was ok.  His speech had normal 
rate and tone.  His thought process was logical.  He denied 
hallucination, delusion, or paranoia.  As to cognition, he was 
fully oriented; had fair memory with general fund of knowledge; 
and had fair insight and judgment.  He denied any current 
suicidal or homicidal ideation.  The assessments were bipolar I 
disorder, mixed type; and alcohol abuse.  A GAF score of 40 was 
noted.

A VA psychiatrist note, next day, noted that on mental 
examination, the Veteran appeared calm, cooperative, dressed 
casually, and made good eye contact.  Motor activity was normal.  
His mood was better, but with ups and downs, and his affect was 
ok.  His speech had normal rate and tone.  His thought process 
was logical.  He denied hallucination, delusion, or paranoia.  He 
denied any current suicidal or homicidal ideation.  As to 
cognition, he was fully oriented; had fair memory with general 
fund of knowledge; and had fair insight and judgment.  The 
assessments were bipolar I disorder, mixed type; and alcohol 
abuse.  A GAF score of 40 was noted.

A September 2005 VA social worker's note stated that the 
Veteran's condition had restabilized such that his mood was 
without significant fluctuation.  He had no psychotic symptoms 
and was no longer suicidal.  A VA psychiatrist's note also stated 
that the Veteran had been quite stable over the previous couple 
of weeks.  On mental examination, the Veteran appeared calm, 
cooperative, dressed casually, and made good eye contact.  Motor 
activity was normal.  His mood was better and a little anxious at 
discharge, and his affect was appropriate.  His speech had normal 
rate and tone.  His thought process was intact.  He denied 
hallucination, delusion, or paranoia.  He denied any current 
suicidal or homicidal ideation.  As to cognition, he was fully 
oriented; had fair memory with general fund of knowledge; and had 
fair insight and judgment.  The assessments were bipolar I 
disorder, mixed type; and alcohol abuse.  A GAF score of 40 was 
noted.

A September 2005 VA discharge summary noted diagnoses of bipolar 
I disorder, mixed, and alcohol abuse, with a GAF score of 40.  On 
mental examination, the Veteran appeared calm, cooperative, and 
with fair eye contact.  There was no abnormal motor activity.  
His mood was "up and down," and his affect was sad.  His speech 
had normal rate and tone.  His thought process was logical.  He 
denied hallucination, delusion, or paranoia.  He denied any 
current suicidal or homicidal ideation.  As to cognition, he was 
fully oriented; had fair memory with general fund of knowledge; 
and had limited insight and judgment.  It was noted that the 
Veteran was essentially "pretty normal" as far as his mental 
status examination went.  Initially, he complained that he just 
felt depressed and things were not going very well at home.  He 
denied suicidal or homicidal ideation or intent.  It was also 
noted that during the course of his hospitalization, his symptoms 
seemed to improve.  The Veteran's mood stayed essentially the 
same, and he was reporting lack of real depression, with his only 
concern being what he would do when he went back home.  He made 
some good friends on the unit and was a little disappointed when 
they were discharged.  He continued to have no complaints and no 
suicidal or homicidal ideation or intent.  The VA psychiatrist 
noted that the Veteran's condition on discharge was stable and 
that he was appropriate for outpatient care.  The psychiatrist 
also noted that the Veteran's prognosis was guarded with his past 
history, but fair if he complied with medications and follow-up.

In a November 2005 VA mental health report, the Veteran reported 
continued depression and intermittent drinking.  He stated that 
his relationship was "okay" and that he was helping his sister 
to move in her new house.  On mental status examination, he 
appeared adequate, and no abnormalities were shown with respect 
to behavior or psychomotor activity.  His speech was normal in 
rate and tone and spontaneous; attitude was cooperative and 
attentive; mood was depressed; affect was constricted; and 
thought process was linear and goal-directed.  No hallucinations 
were shown, but thought content was inappropriate in that he 
thought the government was out to get "most of us."  He 
reported suicidal ideation that continued daily but denied plan 
or intent.  He claimed that he previously attempted suicide for a 
couple of times, but was not successful and did not consider it 
any further.  He denied homicidal ideation.  The Veteran was 
fully oriented; short term memory was impaired; long term memory 
was intact; concentration, attention, impulse control were poor; 
judgment was fair; and ability for abstract thinking was intact.  
He indicated that he had difficulty falling asleep and his sleep 
was non-restorative and fragmented.  He felt fatigued; and his 
interests were limited but he got out of the house daily.  He 
reported depressive or anxiety symptoms, nightmares, 
irritability/anger, and flashbacks occurring once a week.  The 
impressions were bipolar disorder I in a depressed phase; chronic 
PTSD; and alcohol abuse and dependence.  A GAF score of 55 was 
assigned.

In a July 2006 VA mental health report, the Veteran stated he 
went to California to see a friend who used to live with him, and 
that the relationship with his girlfriend ended.  It was noted 
that the girlfriend previously called the clinic and left a 
message that the Veteran was potentially harmful to himself or 
others.  The Veteran reported that he was not taking medications 
and was drinking again.  On mental status examination, he 
appeared adequate, and no abnormalities were shown with respect 
to behavior or psychomotor activity.  His speech was normal in 
rate and tone and spontaneous; attitude was cooperative and 
attentive; mood was variable or labile; affect was mildly 
constricted; and thought process was linear and goal-directed.  
No hallucinations were shown, but thought content was 
inappropriate in that he thought the government was out to get 
him.  He denied suicidal or homicidal ideation.  The Veteran was 
fully oriented; short term memory was impaired; long term memory 
was intact; concentration, attention, impulse control, and 
judgment were poor.  He indicated that his sleep was non-
restorative and restless; appetite was poor; energy was adequate 
or hyperactive; and interests were limited.  He reported 
depressive or anxiety symptoms, nightmares, irritability/anger, 
and flashbacks triggered by helicopters.  The impressions were 
bipolar disorder I in a manic phase; chronic PTSD; and alcohol 
abuse and dependence.

In August 2006, the Veteran underwent a VA mental examination.  
The VA examiner noted that the claims file was reviewed.  It was 
noted that the Veteran had been seen in group therapy and regular 
psychiatry visits every 6 month.  The Veteran's current 
prescription included Depatoke and Zoloft, but he reported being 
on and off in terms of compliance with medication.  The Veteran 
gave a history of suicide attempt by overdose in approximately 
2004.  The Veteran gave a history of his military service in the 
infantry, with a tour of duty in Vietnam.  As to traumatic events 
occurring in the military, he related that he was in a fire fight 
in the northern part of South Vietnam in 1969 at which time he 
saw the body of a deceased Vietnamese.  As to occupational 
history, the Veteran reported that he last worked about a year 
previously.  He reported having worked in a couple of temporary 
jobs, each lasting no longer than a few weeks, since his last 
full-time job he had held from 1992 to 1998 in shipping and 
receiving.  He stated he quit because he was having trouble 
getting along with other people and doing the work.  In relative 
to his relationships with others, he suggested that he was 
single, denied having children, and reported living with a male 
friend.  He stated he was very close to his friend but they 
argued at times.  He was not dating and last dated about two 
months previously.  He stated that he dated someone for 6 to 7 
years but broke up because they were not getting along.  He 
indicated that he had four close friends and he talked to them 
about 1 to 2 times a week.  He reported golfing, swimming, and 
helping take care of the friend with whom he lived.

On mental status examination, the Veteran was alert, oriented, 
and attentive, and appeared his stated age.  His mood appeared to 
be dysphoric and his affect was constricted.  His speech was at a 
regular rate and rhythm.  There was no evidence of psychomotor 
agitation or retardation.  He kept good eye contact and was 
cooperative and pleasant with the examiner.  His thought process 
was logical and coherent, and thought content was devoid of any 
current auditory or visual hallucinations.  No delusional content 
was shown at the time of the examination, but the Veteran stated 
he heard voices in the context of a manic episode and reported a 
history of grandiosity when he was manic believing that he was 
Jesus.  He denied any current suicidal or homicidal ideation.  He 
reported a history of two suicide attempts in 2004 and in 1995 or 
1996.  He reported that the last time he was physically 
aggressive with somebody else was about 4 to 5 years previously.  
His memory was intact for immediate, recent, and remote events.  
He was not able to concentrate well enough to spell words 
backwards, nor was he able to interpret a proverb.  His 
intelligence was estimated to be in the average range and he had 
fair insight into his condition.  The examiner noted that the 
Veteran started off the evaluation in a rather inappropriate 
manner, but he was able to redirect and participate in the 
interview in an appropriate way after given feedback about his 
inappropriate behaviors.

The diagnostic impressions were PTSD; bipolar affective disorder, 
type 1; and alcohol dependence.  The examiner listed an overall 
GAF score of 51, however, for the Veteran's PTSD, assigned a 
separate GAF score of 55.  The examiner stated the Veteran was 
exhibiting moderate symptoms associated with PTSD and more 
considerable to severe symptoms associated with his bipolar 
disorder.  The Veteran reported intrusive thoughts about Vietnam 
3 to 4 times a week and nightmares about Vietnam 1 to 2 times a 
week.  He reported avoiding violent movies and war movies.  He 
also avoided crowds and described emotional detachment from 
others.  He reported problems with irritability and a 
hypervigilant style, such as scanning constantly when he was 
driving.  He also reported depressed moods at times, low energy, 
and low motivation.  He denied that his psychiatric symptoms 
impacted his activities of daily living, such as feeding, 
bathing, or toileting himself.  The examiner stated the Veteran's 
social adaptability and interactions with others and his ability 
to maintain employment and perform job duties in a reliable, 
flexible, and efficient manner appeared to be moderately impaired 
due to the PTSD, and more moderately to considerably impaired due 
to his bipolar disorder.  The examiner stated "[o]verall, I 
would estimate [the Veteran's] level of disability to be in the 
moderate range for PTSD and the considerable range for bipolar 
disorder."

In an August 2006 VA treatment report, the Veteran reported long 
term memory loss, bouts of anger, difficulty remembering dates 
and names, chronic sleep deprivation, and heavy drinking.  
Psychiatric evaluation was positive for depression, suicidal 
ideation and attempts, and sleep disturbance.  The VA physician 
assistant noted that the Veteran's memory loss was probably 
secondary to bipolar disorder, PTSD, or alcoholism.  

In a November 2006 VA tele-nurse triage note stated that the 
Veteran's sister called to report the Veteran.  He kicked a 
family member in a very sensitive area, took a car, and drove 
off.  The sister notified the police of his behavior.  It was 
noted that the Veteran was recently out of jail for driving under 
the influence and was threatening family members when he was 
around.

In a November 2006 VA mental health report, the Veteran reported 
continued drinking resulting in 5 incarcerations with the past 
three months.  On mental status examination, he appeared 
dishelved and tense, but no abnormalities were shown with respect 
to behavior or psychomotor activity.  His speech was spontaneous 
and rambling; attitude was cooperative; mood was variable or 
labile; affect was constricted; and thought process was goal-
directed.  No hallucinations were shown, but thought content was 
inappropriate in that he thought the government was out to get 
him.  He denied suicidal or homicidal ideation.  The Veteran was 
fully oriented; short term memory was impaired; long term memory 
was intact; and concentration, attention, impulse control, and 
judgments were poor.  Ability for abstract thinking was intact.  
He indicated that his sleep was restorative and fragmented; 
appetite was adequate; energy was adequate; and interests were 
varied.  He reported depressive or anxiety symptoms, nightmares 
occurring twice a month, worsened irritability/anger, and 
flashbacks triggered by helicopter sound.  The current goals for 
improving PTSD symptoms included improving concentration, 
increasing interests and activities, and decreasing nightmares to 
no more than once a week.  As to bipolar symptoms, goals included 
absence of manic episodes, maintaining control with no spending 
sprees or financial or credit problems, mood improvement, sleep 
improvement, and decreasing suicidal ideation that was reported 
to be occurring daily.  The impressions were bipolar disorder I 
in a manic phase; chronic PTSD; and alcohol abuse and dependence.

A February 2007 VA mental health report stated that the Veteran 
was seen for evaluation and possible admission to a psychiatric 
facility.  It was noted that the Veteran recently had been to in 
jail on various criminal charges.  On mental status examination, 
his behavior was slightly hypomanic, cooperative, and receptive 
to the examination.  His affect was mildly expansive; mood was 
euthymic; thought process was linear and goal-directed; thought 
content was without hallucinations or delusions; and his insight, 
judgment, memory, concentration were all fair to poor, but 
adequate.  He denied homicidal and suicidal ideation, plan, or 
intent.  He indicated that his sleep was fragmented; appetite was 
adequate; and energy was hypomaniac.  He reported depressive or 
anxiety symptoms, nightmares, irritability/anger, and flashbacks.  
The impressions were bipolar disorder and alcohol dependence.

A March 2007 VA social worker's note stated that the Veteran was 
court ordered for treatment due to alcohol dependence.  The 
Veteran reported living alone at the present time and that he had 
never been married nor had children.  He had worked for multiple 
employers for lengthy periods of time.  He reported having a good 
relationship with his siblings at the present time.  

In a July 2007 VA mental health report, the Veteran reported that 
helicopter caused hyper arousal.  He also reported nightmares 
occurring 4 to 5 times a year, startle reflex to thunder and 
gunshots, flight of ideas for 4 to 6 hours, and risky behaviors 
such as riding scooter when drunk and excessive spending on 
gambling.  A history suicide attempt was noted.   On mental 
status examination, the Veteran was casually dressed and his mood 
was "happy go lucky but it does not take anything to get me 
depressed."  His speech was normal and not pressured, and affect 
was mildly labile, with tearing at times, and fully ranged.  His 
thought process was goal-directed; and thought content reflected 
preoccupations with how others treated him.  Although the Veteran 
felt that the government was against us, the examiner noted that 
it was not clear if the Veteran was delusional.  No suicidal or 
homicidal ideations, intent, or plan was shown.  The Veteran's 
motor movement and memory were normal and he was fully oriented 
to person, place, time, and situation.   Findings as to symptoms 
revealed varying sleep, hyperactive energy, varied interests, and 
frequent irritability/anger.  No depressive or anxiety symptoms, 
nightmares, or flashbacks were shown.  As for social life, the 
Veteran reported that he had few friends, drank by himself, and 
stayed to himself.  

An August 2007 VA mental health report stated that the Veteran 
was seen for medication evaluation and management.  On mental 
status examination, the Veteran was well groomed and cooperative.  
His mood was dysthymic and affect was constricted.  His speech 
was normal and thought process was goal-directed.  No 
hallucination was shown, but he believed that the government was 
out to get us.  No suicidal or homicidal ideations, intent, or 
plan was found.  The Veteran was fully oriented and his motor 
movement was normal.  Findings as to symptoms revealed non-
restorative sleep, not very frequent irritability/anger, 
excessive worry, and flashbacks, but no nightmares.  The Veteran 
reported limited social life.

In an October 2007 VA mental health report, the Veteran stated 
that he had completed substance abuse treatment program and was 
no longer drinking.  He reported depression but no suicidal 
ideation, plan, or intent.

In an October 2007 VA mental health suicide risk assessment 
report, the Veteran reported fleeting suicidal ideation with no 
plan.  He denied feeling of hopelessness, and reported he had 
supportive relationships with his two sisters, bother, and a 
female friend.  The Veteran's suicide risk was noted to be low.

An April 2008 mental health report and Veteran was seen for 
medication management and evaluation.  It was noted that the 
Veteran had a heart attack since his last visit in August 2007.  
He reported stopping all his medications three months previously.  
He stated "I just got tired of taking it.  I didn't care 
anymore.  I wish I could die every day."  He denied any plans to 
kill himself.  He stated he did not have suicidal thoughts or 
plans, but he just wished that he was dead.  He further stated 
"I'm living in poverty.  I have no desire to do anything.  Life 
is not worth living."  When asked what had kept him from 
committing suicide, he said "I just don't think suicide would 
work."  He denied hallucinations.  On mental status examination, 
the Veteran was adequately groomed and cooperative.  His mood was 
dysthymic and affect was flat.  His speech was normal and thought 
process was goal directed.  No homicidal ideation was shown.  His 
motor movement was slowed and judgment and insight were impaired.  
The diagnosis was bipolar depression, with high risk for suicide.  

The same day, the Veteran was sent to the emergency department 
for suicidal ideation.  It was noted that the emergency course 
was unremarkable.  On mental status examination, the Veteran was 
well groomed and alert.  Both his immediate and recent memory was 
intact, and his insight was fair.  His concentration or ability 
to grasp information was fair and thought content was coherent.  
His speech was normal with no evidence of hallucinations, 
nightmares, paranoid ideations, or flashbacks.  He denied thought 
of harming self or others.  His condition on discharge was noted 
to be stable.  In a suicide risk assessment, the Veteran denied 
suicidal thoughts.  He denied feeling hopeless.  He reported the 
psychosocial stressors in his life were financial.  It was noted 
that the protective factors included a history of coping with 
stress adequately and supportive relationship with his family.  
His suicide risk was low.

In an April 2008 VA social worker assessment report, the Veteran 
stated "I don't have the desire to live no more," and reported 
feeling this way for over a year.  He stated his stressors were 
mostly financial.  He was uncertain of when he last worked and 
stated he was living day by day in poverty.  He slept 4 to 5 
hours a night and spent his days watching television.  He 
reported feeling lonely and he was currently not in a 
relationship.  In a mental health treatment report, the Veteran 
reported worsening depression over the past several months.  He 
reported stressors including financial limitations and health 
problems.  He reported depressive symptoms, including depressed 
mood, anhedonia, poor sleep with only 4 to 5 hours per night, low 
energy level, and poor concentration.  He also reported chronic 
thoughts of suicide.  He reported family involvement with his 
sister driving him places as he lost his driver's license.  He 
denied history of mania.  On mental status examination, the 
Veteran was cooperative with the interview, with good eye 
contact.  He responded appropriately to questions and exhibited 
normal motor activity and speech.  His mood was depressed, with 
congruent affect.  Thought process was coherent, and thought 
content was without suicidal or homicidal ideations at this time.  
He was alert and oriented.  He had significantly impaired insight 
and judgment.  The diagnoses were major depressive disorder, 
recurrent and severe without psychotic features; and alcohol 
dependence in early full remission.

In a VA mental health report, next day, the Veteran reported 
feeling "the same."  He stated his mood might be slightly 
better and rated it at 3 to 4 on a scale of 1 to 10.  He denied 
current suicidal or homicidal ideation.  He continued to report 
not wanting to live but stated that these thoughts were decreased 
when he was reading.  He reported improved sleep last night.  On 
mental status examination, he appeared alert and attentive.  His 
hygiene was fair and interview behavior was appropriate, 
cooperative, and guarded.  His motor activity was within normal 
limits, and no abnormal movements were shown.  His mood and 
affect were depressed.  His speech was goal directed and 
coherent.  His thought process was reality-based and logical.  No 
hallucinations, delusions, suicidal ideations, or homicide 
ideations was shown.  His insight and judgment were poor.  He was 
fully oriented; his concentration was adequate; his memory 
appeared intact; and his cognition was intact.  The assessment 
was depression with no significant improvement in the Veteran's 
mood and affect.  

In a VA psychiatrist's note, next day, the Veteran reported 
feeling "alright."  He denied any problems or concerns and said 
his mood was "a little better."  He denied suicidal ideation or 
auditory or visual hallucinations.  The diagnoses were major 
depressive disorder, recurrent and severe without psychotic 
features; and alcohol dependence, in early full remission.  In an 
addendum, it was noted that a mental status examination revealed 
that the Veteran was appropriately dressed and groomed.  He 
exhibited normal motor and speech; cooperative but minimal 
interactive attitude, with little to no eye contact; "a little 
better" mood; subdued and slightly nervous affect; linear 
thought process; thought content without suicidal ideation or 
auditory or visual hallucinations; intact cognition; and fair 
insight and judgment.  

Two days later, the Veteran reported feeling nervous and stressed 
out; "just feel lost"; "I don't know what to do"; and "I 
don't have any money."  He was reading books and taking 
medications, but stated he "still [didn't] want to live."  No 
suicidal ideation or plan was shown.  On mental status 
examination, the Veteran appeared alert, attentive, and well 
groomed.  He exhibited normal motor activity, with no abnormal 
movements; solemn mood; affect within normal limits; goal 
directed and coherent speech; reality-based thought process; 
thought content without suicidal ideation or auditory or visual 
hallucinations; fair insight and judgment; full orientation; 
adequate cognition; and intact memory and cognition.  It was 
noted that the Veteran's mood and affect were gradually 
improving; however, he continued to say that he did not want to 
live.  Stressors that included financial were overwhelming, and 
he had no motivation to work or see any options for himself at 
this time.  

On an April 2008 VA mental health visit, the Veteran reported no 
change.  He reported feeling nervous but was unable to describe 
it.  He denied any physical symptoms that accompanied his 
nervousness.  He denied any plan or intention of harming himself 
but stated he did not want to live.  He stated he was at a point 
where he did not care if things got any better.  On mental status 
examination, the Veteran appeared alert, attentive, and well 
groomed.  His interview behavior was appropriate, cooperative, 
and vague.  He exhibited normal motor activity, with no abnormal 
movements; "nervous" and solemn mood; depressed affect; goal 
directed and coherent speech; reality-based and logical thought 
process; thought content without suicidal or homicidal ideations, 
hallucinations, or delusions; impaired insight; poor judgment; 
full orientation; adequate concentration; and intact memory and 
cognition.  It was noted that the Veteran was without notable 
improvement in his mood and affect.  He continued to report not 
wanting to live, but denied plan or intent to harm himself.  He 
reported that his sleep had improved and he was taking 
medications with no adverse side effects.  He had no motivation 
to actively participate in his treatment and help himself at this 
point.

An April 2008 VA mental health report stated that on mental 
status examination, the Veteran was cooperative with the 
interview.  He responded appropriately to the questions and 
exhibited normal motor activity and soft speech.  His mood was 
depressed with congruent affect.  Thought process was coherent 
and thought content was without suicidal or homicidal ideations 
at this time.  It was noted that he was alert and oriented.  He 
had significantly impaired insight and judgment.  The diagnoses 
were major depressive disorder, recurrent and severe without 
psychotic features; and alcohol dependence, in early full 
remission.  

In an April 2008 VA mental health report, the Veteran reported no 
improvement in mood with medication.  He also reported still 
feeling hopeless.  He denied suicidal or homicidal ideation.  On 
mental status examination, the Veteran was alert, attentive, and 
well groomed.  His interview behavior was cooperative and vague.  
His motor activity was within normal limits, with no abnormal 
movements.  His mood was solemn, and affect was constricted and 
congruent with the mood.  His speech was goal directed and 
coherent, and thought process was reality-based.  His thought 
content was without hallucinations, delusions, or suicidal or 
homicidal ideation.  His insight was in partial denial, and 
judgment was fair.  He was fully oriented; his concentration was 
adequate; memory appeared intact; and cognition was intact.  It 
was noted that the Veteran continued to feel depressed and 
hopeless although he said he would talk with the vocational 
rehabilitation to obtain information.  He lacked motivation and 
interest in making changes in life.

In an April 2008 VA mental health report, the Veteran reported no 
changes and stated that his mood was "the same."  He continued 
to express thoughts of not wanting to live and stated he did not 
know if he would try to hurt himself in the future.  He did not 
have any plan to hurt himself at this time.  He denied homicidal 
ideation.  On mental status examination, the Veteran was alert, 
attentive, distressed, and well groomed.  His interview behavior 
was appropriate and cooperative.  His motor activity was within 
normal limits, with no abnormal movements.  His mood was 
depressed and solemn, and affect was depressed.  His speech was 
goal directed and coherent, and thought process was reality-
based.  His thought content was without hallucinations or, 
delusions.  He reported passive suicidal ideation, but denied 
homicidal ideation.  His insight was in partial denial, and 
judgment was fair.  He was fully oriented; his concentration was 
adequate; memory appeared intact; and cognition was intact.  It 
was noted that the Veteran continued to feel depressed and 
hopeless and lacked motivation to make changes in life.  He 
continued to express passive suicidal ideation, but denied plan 
or intent.  

In an April 2008 VA mental health report, the Veteran reported he 
was less depressed and denied suicidal ideations.  On mental 
status examination, the Veteran was alert, attentive, and with 
fair hygiene.  His interview behavior was appropriate and 
cooperative.  His motor activity was within normal limits, with 
no abnormal movements.  His mood was serious and solemn, and 
affect was within normal limits.  His speech was goal directed, 
and thought process was reality-based and logical.  His thought 
content was without hallucinations, delusions, or suicidal or 
homicidal ideation.  His insight and judgment were fair; he was 
fully oriented; his concentration was adequate; memory appeared 
intact; and cognition was intact.  It was noted that the 
Veteran's major depressive disorder was improving and that he was 
working toward his goals.  

In an April 2008 VA mental health report, the Veteran reported 
that his depression was improving and he was feeling better about 
his mood.  On mental status examination, the Veteran was alert, 
attentive, and with fair hygiene.  His interview behavior was 
appropriate.  His motor activity was within normal limits, with 
no abnormal movements.  His mood was serious and solemn, and 
affect was within normal limits.  His speech was goal directed, 
coherent, and relevant, and thought process was reality-based.  
His thought content was without hallucinations, delusions, or 
suicidal or homicidal ideation.  His insight and judgment were 
fair; he was fully oriented; his concentration was adequate; 
memory appeared intact; and cognition was intact.  

In an April 2008 VA mental health report, the Veteran reported 
feeling "the same."  He reported still having thoughts of not 
wanting to live but stated these thoughts were less frequent.  He 
denied plan to harm himself or others.  On mental status 
examination, the Veteran was alert, attentive, well developed, 
and well groomed.  His interview behavior was appropriate and 
cooperative.  His motor activity was within normal limits, with 
no abnormal movements.  His mood was serious and solemn, and 
affect was congruent with mood.  His speech was goal directed, 
coherent, and relevant, and thought process was reality-based.  
His thought content was without hallucinations, delusions, or 
suicidal or homicidal ideation.  His insight was in partial 
denial, and his judgment was fair; he was fully oriented; his 
concentration was adequate; memory appeared intact; and cognition 
was intact.  It was noted that the Veteran was beginning to 
improve although he was reluctant to recognize it.

In an April 2008 VA mental health report, the Veteran reported 
feeling "down, about the same."  He recognized that he thought 
about suicide less often if he increased involvement in 
activities.  On mental status examination, the Veteran was alert, 
attentive, well developed and with fair hygiene.  His interview 
behavior was appropriate and cooperative.  His motor activity was 
within normal limits, with no abnormal movements.  His mood was 
serious and affect was depressed.  His speech was goal directed, 
coherent, and relevant, and thought process was reality-based.  
His thought content was without hallucinations, delusions, or 
suicidal or homicidal ideation.  His insight was fair and his 
judgment was good; he was fully oriented; his concentration was 
adequate; memory appeared intact; and cognition was intact.  It 
was noted that the Veteran's depression was improving even though 
his negative outlook and anhedonia remained.  

In an April 2008 VA mental health report, the Veteran reported 
feeling down despite noted improvement in level of interactions.  
On mental status examination, the Veteran was cooperative with 
the interview.  He responded appropriately to questions.  He 
exhibited normal motor activity and soft speech.  His mood was 
depressed, with congruent affect.  His thought process was 
coherent, and thought content was without suicidal or homicidal 
ideations at this time.  He was alert and oriented.  He was found 
to have significantly impaired insight and judgment.  The 
diagnoses were major depressive disorder, recurrent and severe 
without psychotic features; and alcohol dependence in early full 
remission.

In an April 2008 VA mental health report, the Veteran stated "I 
don't care no more," when asked to set a goal for the day.  On 
mental status examination, the Veteran was alert, attentive, well 
developed, and with fair hygiene.  His interview behavior was 
appropriate and cooperative.  His motor activity was within 
normal limits, with no abnormal movements.  His mood and affect 
were depressed.  His speech was goal directed, coherent, and 
relevant, and thought process was reality-based.  His thought 
content was without hallucinations, delusions, or suicidal or 
homicidal ideation.  His insight was in partial denial and his 
judgment was fair; he was fully oriented; his concentration was 
adequate; memory appeared intact; and cognition was intact.  It 
was noted that the Veteran reported apathy, but was able to 
interact and played games with peers.  No active suicidal 
ideation or plan was shown.  

In an April 2008 VA mental health report, the Veteran stated 
"tired, depressed; didn't do much of nothing yesterday."  He 
reported feelings of wanting to hurt himself, lost, and hopeless.  
On mental status examination, the Veteran was alert, attentive, 
and well groomed.  His interview behavior was cooperative and 
dramatic.  His motor activity was within normal limits, with no 
abnormal movements.  His mood was depressed, and affect was 
constricted.  His speech was goal directed and coherent, and 
thought process was ruminating about suicidal thoughts, plans, 
and feelings of hopelessness.  No hallucination, delusion, or 
suicidal or homicidal ideation was shown.  His insight was in 
partial denial, and his judgment was poor; he was fully oriented; 
his concentration was adequate; memory appeared intact; and 
cognition was intact.  It was noted that the Veteran continued to 
have depressed mood and affect.  The clinical psychologist noted 
that there had been incongruent with behavior and conversation on 
rounds and what had been observed with regard to his interaction 
with peers.  It was noted that the Veteran was involved in 
activities and games and seemed to bond with some peer.  However, 
his affect remained depressed.

An April 2008 VA mental health report noted that the Veteran was 
forthcoming with spontaneous information and was minimally 
cooperative with interview.  His mood was "kind of low."  He 
denied hallucination or delusion.  He was fully oriented.  He 
reported continuing to have suicidal ideation but "not as bad" 
although he further stated "I have a thought of taking a bunch 
of sleeping pills and drinking some beer."  On mental status 
examination, the Veteran was well groomed, with fair hygiene, 
very lethargic in appearance, and with poor eye contact.  His 
speech was minimal with only fair cooperation during the 
interview.  His speech was normal; his cognition was grossly 
intact, with full orientation; insight and judgment were poor; 
mood was "kind of low"; affect was congruent with mood; and 
thought process was goal directed.  He reported suicidal ideation 
with thought of taking overdose of sleeping pills followed by 
beer, but denied homicidal ideation.  He also denied auditory or 
visual hallucinations.  The diagnoses were major depressive 
disorder, recurrent and severe without psychotic features; and 
alcohol dependence in early full remission.

In an April 2008 VA mental health report, the Veteran reported 
feeling better.  On mental status examination, the Veteran was 
with fair grooming and hygiene, more animated, with improved eye 
contact, and more cooperative with the interview.  His speech was 
normal; cognition was grossly intact; insight and judgment were 
improving; mood was "good"; affect was congruent with mood.  
His thought process was goal directed.  He denied any suicidal or 
homicidal ideations, or auditory and visual hallucinations.  The 
diagnoses were major depressive disorder, recurrent and severe 
without psychotic features; and alcohol dependence in early full 
remission.

On an April 2008 VA mental status examination, the Veteran 
appeared alert, attentive, and well-groomed.  His behavior was 
appropriate and cooperative.  His motor activity was within 
normal limits, with no abnormal movements.  He exhibited "down" 
mood; affect congruent with mood; goal-directed, coherent, and 
relevant speech; reality-based and logical thought process; 
reality-based perceptions; no auditory, visual, tactile, or 
olfactory hallucinations; no delusions; no suicidal or homicidal 
ideation; mildly impaired insight and judgment; full orientation; 
adequate concentration; reportedly impaired memory; and intact 
cognition.

In a VA mental health report, next day, the Veteran continued to 
complain of feeling "down" although he denied suicidal thoughts 
or plans.  On mental status examination, he was alert, 
cooperative to the interview, and neatly attired.  His affect was 
mildly constricted and congruent to mood.  His behavior was 
appropriate.  He currently denied suicidal or homicidal thoughts 
or intent.  No hallucinations or delusions were shown.  He 
exhibited fair orientation, memory, concentration, and judgment, 
and plans to maintain sobriety.  The diagnoses were major 
depressive disorder, recurrent, severe without psychotic 
features; and alcohol dependence in early full remission.

On a May 2008 VA mental status examination, the Veteran exhibited 
well-groomed appearance; no abnormalities as to behavior or 
psychomotor activity; speech with normal rate and tone, with 
limited spontaneity; cooperative attitude; depressed mood; 
blunted affect; no hallucinations; goal-directed thought process; 
and appropriate thought content, with no suicidal or homicidal 
ideation.  As to cognitive function, he showed full orientation, 
intact short-term and long-term memory; good concentration and 
attention, good impulse control; good insight, good judgment, and 
intact ability for abstract thinking.  He reported that his sleep 
was restorative, and that he had adequate appetite and energy, 
but limited and isolative interests.  No irritability or anger 
was reported, but depressive and anxiety symptoms were shown.  He 
denied having nightmares or flashbacks and stated that he used to 
have occasional nightmares, but none lately.

In a May 2008 VA mental health report, the Veteran stated that he 
was still depressed but feeling a little better than prior to 
hospitalization.  He stated that he was not having suicidal 
thoughts that if he did have suicidal ideations, they were 
fleeting with nothing that lingered.  He denied any intent or 
plan.  He reported sleeping well at night except for the previous 
few nights.  He spent a day "lying around watching TV."  On 
mental status examination, he was appropriately dressed and 
groomed and exhibited normal motor and speech.  He was 
cooperative, with eye contact.  His mood was "all right," and 
affect was subdued.  His had linear thought process and fleeting 
suicidal ideation, with no intent or plan.  No evidence of 
auditory or visual hallucination was found.  His cognition was 
intact; and insight and judgment appeared intact.  The 
impressions were major depressive disorder, recurrent, severe 
without psychotic features; and alcohol dependence in early full 
remission.  A GAF score of 55 was noted.

On a VA mental health home visit, same month, the Veteran 
requested to be taken to a local fast food restaurant and stated 
that he was agreeable to continuing going on a weekly outing with 
a VA mental health program member.  On mental status examination, 
the Veteran exhibited full orientation; alert consciousness; 
cooperative attitude; appropriate appearance at his stated age; 
speech with normal rate and appropriate tone and volume; euthymic 
mood; full and appropriate affect; goal-directed thought process; 
appropriate thought content; no delusions; no hallucinations; 
intact attention and concentration; intact memory; good insight; 
and good judgment.  No current suicidal or homicidal intent or 
plant was shown.  He reported his sleep and appetite were 
adequate.

On a June 2008 VA mental health home visit, the Veteran stated 
that his mood was "up and down."  On mental status examination, 
he was fully oriented, alert, and cooperative.  His general 
appearance appeared appropriate.  He exhibited normal speech; 
euthymic mood; sad affect; goal directed thought process; 
appropriate thought content, without delusion or hallucination; 
intact attention and concentration; intact memory; and fair 
insight and judgment.  No current suicidal or homicidal intent or 
plan was shown.

On a VA mental health home visit, next week, the Veteran reported 
that he usually visited his neighbors for recreation and watched 
TV.  He also stated his sister was bringing over movies for him 
to view.  On mental status examination, the Veteran exhibited 
full orientation; alert consciousness; cooperative attitude; 
appropriate appearance at his stated age; speech with normal rate 
and appropriate tone and volume; euthymic mood; full and 
appropriate affect; goal-directed thought process; appropriate 
thought content; no delusions; no hallucinations; intact 
attention and concentration; intact memory; good insight; and 
good judgment.  No current suicidal or homicidal intent or plant 
was shown.  He reported his sleep and appetite were adequate.  

On a VA mental health home visit, next week, the Veteran reported 
feeling a little irritable.  He stated that he attended a cookout 
sponsored by the apartment complex a couple of weeks previously; 
otherwise he did not socialize much.  He saw both of his sisters 
several times a week.  On mental status examination, the Veteran 
exhibited full orientation; alert consciousness; cooperative 
attitude; appropriate appearance; speech with pressured rate and 
appropriate tone and volume; anxious and angry mood; blunted and 
flat affect; goal-directed thought process; appropriate thought 
content; no delusions; no hallucinations; intact attention and 
concentration; intact memory; fair insight; and good judgment.  
No current suicidal or homicidal intent or plant was shown.  He 
reported his sleep and appetite were adequate.  

A June 2008 VA mental health report stated that the Veteran was 
unemployed and lived alone.  His major concerns were his lack of 
income and decreased socialization, although he admitted to not 
really wanting to do a lot with others.  As to social 
functioning, the Veteran reported spending most of his days 
watching TV.  He had some interactions with his neighbors and 
reported being lonely a lot of the time, but declined 
participation in programs designed to promote increased 
socialization.  As to activities of daily living, the Veteran was 
independent and paid bills with the assistance of his sisters.  
He had contact with both of his sisters, at least once weekly, 
and they both assisted him with grocery shopping and 
transportation to and from appointments.  He reported having no 
contact with his brother.  The diagnoses were major depressive 
disorder, recurrent, severe, and without psychotic features; 
alcohol dependence in early full remission; and PTSD.  A GAF 
score of 55 was assigned.

In a VA mental health report, same month, the Veteran reported 
spending more time socializing with people at the apartment 
complex and stated depression seemed to go and down.  When he 
felt good, he visited people and was more social.  He denied 
suicidal ideation.  On mental status examination, he was 
appropriately dressed and groomed.  His motor and speech were 
normal.  He was cooperative, with good eye contact.  His mood was 
"up and down," and affect was constricted.  His thought process 
was linear.  He denied suicidal ideation.  No evidence of 
auditory or visual hallucinations was shown.  Cognition was 
intact, and insight and judgment were good.

On a June 2008 VA home visit, the Veteran seemed a little 
anxious.  He denied auditory or visual hallucinations or suicidal 
ideations.  On mental status examination, he was fully oriented, 
alert, and cooperative.  His general appearance was appropriate.  
He exhibited normal speech; euthymic mood; full and appropriate 
affect; tangential thought process; appropriate thought content, 
without delusions or hallucinations; intact attention and 
concentration; intact memory; and fair insight and judgment.  He 
denied current suicidal or homicidal intent or plan.

On a July 2008 VA home visit, the Veteran denied suicidal or 
homicidal ideation, or auditory or visual hallucination.  He 
stated he spent his days watching TV and getting visits 3 to 4 
times a week from his sisters.  He went out on scooter 
approximately once a week and visited his neighbors on occasions.  
On mental status examination, he was fully oriented, alert, and 
cooperative.  His general appearance was appropriate.  He 
exhibited normal speech; euthymic mood; blunted and flat affect; 
goal directed thought process; appropriate thought content, 
without delusions or hallucinations; intact attention and 
concentration; intact memory; and good insight and judgment.  He 
denied current suicidal or homicidal intent or plan.

On a VA home visit, same month, the Veteran reported not feeling 
bad but was unable to state what was bothering him.  He denied 
feeling depressed or suicidal.  On mental status examination, he 
was fully oriented, alert, and cooperative.  His general 
appearance was appropriate.  He exhibited normal speech; 
depressed mood; full and appropriate affect; goal directed 
thought process; appropriate thought content, without delusions 
or hallucinations; intact attention and concentration; intact 
memory; and fair insight and judgment.  He denied current 
suicidal or homicidal intent or plan.

On a VA home visit, same month, the Veteran denied any thoughts 
or intentions of suicide.  He stated that he spent some time with 
neighbors in his apartment complex several times a week.  On 
mental status examination, he was fully oriented, alert, and 
cooperative.  His general appearance was appropriate.  He 
exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; appropriate thought 
content, without delusions or hallucinations; intact attention 
and concentration; intact memory; and fair insight and judgment.  
He denied current suicidal or homicidal intent or plan.

On an August 2008 VA home visit, the Veteran denied suicidal or 
homicidal ideation or auditory hallucinations.  His sisters 
continued to visit him and he continued to socialize with 
neighbors.  On mental status examination, he was fully oriented, 
alert, and cooperative.  His general appearance was appropriate.  
He exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; appropriate thought 
content, without delusions or hallucinations; intact attention 
and concentration; intact memory; and good insight and judgment.  
He denied current suicidal or homicidal intent or plan.

On a VA home visit, same month, the Veteran reported continuing 
to have visits from his two sisters several times per week.  He 
denied any thoughts or intentions of suicide.  He stated that he 
spent some time with neighbors in his apartment complex several 
times a week.  On mental status examination, he was fully 
oriented, alert, and cooperative.  His general appearance was 
appropriate.  He exhibited normal speech; euthymic mood; full and 
appropriate affect; goal directed thought process; appropriate 
thought content, without delusions or hallucinations; intact 
attention and concentration; intact memory; and fair insight and 
judgment.  He denied current suicidal or homicidal intent or 
plan.

In an August 2008 VA suicide risk assessment report, the Veteran 
reported a history of suicide attempts but denied current 
suicidal thoughts.  No warning signs were shown.  He denied 
feeling hopeless or engaging in behaviors without thinking things 
through or considering the consequences.  He reported his 
psychosocial stressors in his life were financial.  It was noted 
that his suicide risk was low and he had no restrictions or 
limitations to going home.

On a VA home visit, same month, the Veteran reported that he had 
been visiting with his neighbors.  On mental status examination, 
he was fully oriented, alert, and cooperative.  His general 
appearance was appropriate.  He exhibited normal speech; euthymic 
mood; full and appropriate affect; goal directed thought process; 
appropriate thought content, without delusions or hallucinations; 
intact attention and concentration; intact memory; and fair 
insight and judgment.  He denied current suicidal or homicidal 
intent or plan.

In an August 2008 VA case management note, the Veteran denied 
suicidal or homicidal ideations, or auditory or visual 
hallucinations.  His thoughts were organized, and he was neat in 
appearance.  His apartment was clean and neat.  He stated that he 
continued to visit with neighbors and his two sisters several 
times per week.  

On a VA home visit, same month, the Veteran stated that he 
continued to visit neighbors in the apartment complex.  On mental 
status examination, he was fully oriented, alert, and 
cooperative.  His general appearance was appropriate.  He 
exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; appropriate thought 
content, without delusions or hallucinations; intact attention 
and concentration; intact memory; fair insight and judgment.  He 
denied current suicidal or homicidal intent or plan.

On a September 2008 VA home visit, the Veteran stated that he had 
been visiting neighbors and shopping with his sister per his 
usual routine.  He stated "I don't' care to live, but wouldn't 
try suicide."  He verbalized that he had no plan or intent to 
harm himself.  He remained concerned about his finances and was 
talkative and upbeat during parts of the visit.  On mental status 
examination, he was fully oriented, alert, and cooperative.  His 
general appearance was appropriate.  He exhibited normal speech; 
depressed mood; sad affect; goal directed thought process; 
appropriate thought content, without delusions or hallucinations; 
intact attention and concentration; intact memory; fair insight; 
and good judgment.  He denied current suicidal or homicidal 
intent or plan.

On a VA home visit, same month, the Veteran stated depression was 
not much better.  He denied suicidal or homicidal ideation, or 
auditory or visual hallucinations.  He stated he had no plans or 
desires to commit suicide, but did not find life enjoyable.  When 
asked about what would make his life more fulfilling, he stated 
"getting a lot of money."  He continued to spend time with 
family and neighbors in his free time.  He was knowledgeable 
about medications and was able to state the steps to take if he 
were to have suicidal ideations.  On mental status examination, 
he was fully oriented, alert, and cooperative.  His general 
appearance was appropriate.  He exhibited normal speech; 
depressed mood; blunted and flat affect; goal directed thought 
process; appropriate thought content, without delusions or 
hallucinations; intact attention and concentration; intact 
memory; and fair insight and judgment.  He denied current 
suicidal or homicidal intent or plan.

In a VA mental health report, same month, the Veteran reported 
feeling depressed, and stated "I don't have any desire to do 
anything."  He admitted to having thoughts about suicide but 
denied any intent.  On mental status examination, he was 
appropriately dressed and groomed.  His motor and speech were 
normal.  He was cooperative, with fair eye contact.  His mood was 
"depressed," and his affect was congruent with stated mood.  
His thought process was linear.  There was suicidal ideation with 
no intent.  No evidence of auditory or visual hallucination was 
found.  His cognition was intact, and his insight and judgment 
were good.  The impressions were major depressive disorder, 
recurrent and severe, without psychotic features; and alcohol 
dependence in early full remission.  A GAF score of 50 was noted.

In a September 2008 VA suicide risk assessment report, the 
Veteran admitted to having suicidal thoughts.  He reported that 
the suicidal thoughts started months ago and occurred daily.  He 
described the thoughts were fleeting and present for longer 
periods of time.  He denied any plan to kill himself and stated 
he had no interest in anything due to depression.  He reported 
feeling hopeless, but denied engaging in behaviors without 
thinking things through or considering the consequences.  He 
reported his psychosocial stressors in his life were financial.  
It was noted that his suicide risk was medium, and he had no 
restrictions or limitations to going home.

On a VA home visit, same month, the Veteran talked a lot about 
money and his disability rating.  He stated he could just fake 
being sick by telling the doctors he had tried to commit suicide 
or was having thoughts of suicide so that he could be admitted 
into the hospital.  He also stated if remained in the hospital 
over 21 days, he would get paid at the 100 percent rating.  He 
stated there was nothing he enjoyed doing and found it very 
difficult to engage in enjoyable leisure activities.  He stated 
that he continued to see his sisters several times per month and 
spending some time with his neighbors.  He admitted that he 
enjoyed a good movie.  On mental status examination, he was fully 
oriented, alert, and cooperative.  His general appearance was 
appropriate.  He exhibited normal speech; euthymic mood; full and 
appropriate affect; goal directed thought process; appropriate 
thought content, without delusions or hallucinations; intact 
attention and concentration; intact memory; good insight; and 
fair judgment.  He denied current suicidal or homicidal intent or 
plan.

On an October 2008 VA home visit, the Veteran stated he was 
"doing well."  He reported spending some time with his sister 
and spending "half the day talking with his neighbor."  He 
participated in a bingo game sponsored by his apartment complex 
recently and won a prize.  He denied suicidal or homicidal 
ideation.  On mental status examination, he was fully oriented, 
alert, and cooperative.  His general appearance was appropriate.  
He exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; appropriate thought 
content, without delusions or hallucinations; intact attention 
and concentration; intact memory; and good insight and judgment.  
He denied current suicidal or homicidal intent or plan.

On a VA home visit, same month, the Veteran reported going with a 
couple of friends from the apartment complex to the local food 
bank.  On mental status examination, he was fully oriented, 
alert, and cooperative.  His general appearance was appropriate.  
He exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; appropriate thought 
content, without delusions or hallucinations; intact attention 
and concentration; intact memory; and good insight and judgment.  
He denied current suicidal or homicidal intent or plan.

In a VA mental health report, same month, the Veteran reported no 
major changes since last visit and sleeping well at night.  He 
was worried about his memory and feeling nervous.  He stated that 
his memory seemed to be worse; he could not remember what he 
watched on TV that morning; he could not remember much about his 
military service time.  On mental status examination, he was 
appropriately dressed and groomed.  His motor and speech were 
normal.  He was cooperative, with fair eye contact.  His mood was 
rated at 3 to 4 on a scale of 1 to 10, and his affect was 
depressed and slightly anxious.  His thought process was linear.  
He denied suicidal ideation.  No evidence of auditory or visual 
hallucination was found.  His cognition was intact, and insight 
and judgment were intact.  The impressions were major depressive 
disorder, recurrent and severe, without psychotic features; 
alcohol dependence in early full remission; and a history of 
bipolar affective disorder diagnosis.  A GAF score of 50 was 
noted.

A November 2008 VA mental health consultation report stated that 
there were no reports of any emotional, behavioral, or perceptual 
deficits.  On interview, the Veteran was alert and fully 
oriented.  He reported his mood as "fair" and denied delusions, 
or suicidal thoughts or intent.  The assessments were major 
depressive disorder; and alcohol dependence.

In a November 2008 VA mental health report, the Veteran denied 
suicidal ideation or plans.  He also denied auditory or visual 
hallucination.  He stated "I don't have any desire to do 
anything."

In a VA mental health report, same month, the Veteran stated "I 
don't feel anything inside.  I just want to be gone.  I don't' 
believe in [h]eaven and [h]ell so I think when I go, I'll just be 
gone."  His mood was very sad and depressed, even though he 
tried to make light of his desire to die.  It was noted that he 
denied having a suicide plans at this time, but thoughts of death 
were prominent.  

In a VA mental health report, same month, the Veteran stated he 
did not feel well and did not engage much in conversation.  He 
stated he still had thoughts of wishing he was dead but denied 
any active thoughts of making that happen while in the hospital.  

In a VA mental health report, same month, the Veteran stated he 
continued to wish he was dead.  He stated that the doctor was 
talking about discharging him soon.  When asked about if he had a 
plan for harming himself, he stated "I don't know.  I just want 
to be dead."

In a VA suicide risk assessment report, same month, the Veteran 
denied suicidal thoughts.  He was feeling hopeless.  It was noted 
that his suicide risk was low.

In a VA mental health report, same month, the Veteran reported 
worsening depression following his October admission for surgery.  
It was noted prior to his transfer to inpatient psychiatry, he 
denied active suicide ideation with intent, although he admitted 
fleeting thoughts without a desire to harm himself.  He reported 
stressors of worry that he could no longer care for himself.  He 
was not discharged to home due to concern about his safety at 
home, living alone, given his hopelessness.  The Veteran lived 
alone, had never been married, and had no children.  He worked 
for about three weeks in the previous year delivering auto parts.  
On mental status examination, he was cooperative, with poor eye 
contact.  He responded appropriately to questions.  He exhibited 
normal motor activity and speech.  His mood was depressed, with 
congruent affect.  His thought process was coherent, and thought 
content was without suicidal or homicidal ideation at this time.  
He was alert and oriented.  He had significantly impaired insight 
and judgment.  VA psychiatrist's note, same day, stated that the 
Veteran was transferred from surgery service due to self-
inflicted injury to the rectum.  The Veteran reported that he was 
not trying to hurt himself.  He reported feeling of no hope for 
the future.  He also reported limited contact with others and 
living alone.  He was unsure whether he could continue to live 
alone and care for himself.  He reported that his sisters visited 
about once per week and he had contact with neighbors about once 
a week.  He stated he had little to do at home.  He stated that 
he had not harmed himself since discharge from inpatient 
psychiatry in April 2008, because he felt nothing would come of 
it.  He rated his mood at 3 to 4 on a scale of 1 to 10.  He 
reported sleep disturbance during the night.  He had low energy 
level and concentration.  He denied thoughts to harm himself or 
others at this time.  He denied symptoms of psychosis.  On mental 
status examination, the Veteran was cooperative with the 
interview, with fair eye contact.  He exhibited normal motor 
activity and speech.  His mood was depressed, with congruent 
affect.  Thought process was coherent, and thought content was 
without suicidal or homicidal ideations.  It was noted that he 
did not appear to respond to internal stimuli.  He was alert and 
oriented.  It was also noted that he had significantly impaired 
insight and judgment.  The diagnoses were major depressive 
disorder, recurrent and severe, without psychotic feature; and 
alcohol abuse.  A GAF score of 35 was noted.

A November 2008 VA mental health report stated that the Veteran's 
behavior looked depressed.  He denied suicidal or homicidal 
ideation.  On mental status examination, he appeared alert, 
attentive, and well developed.  He exhibited fair hygiene; 
appropriate and cooperative interview behavior; normal motor 
activity, with no abnormal movements; serious mood; blunted 
affect; goal directed, coherent, and relevant speech; reality-
based and logical thought process; reality-based perceptions, 
with no hallucinations or delusions, or suicidal or homicidal 
ideations; fair insight; good judgment; full orientation; 
adequate concentration; and intact memory and cognition.  He 
reported feeling "alright," and less isolative with regard to 
depression.  He was able to concentrate and play cards with 
peers.  He smiled and was social.  

In a VA mental health assessment report, next day, the Veteran 
reported still feeling depressed, but sleeping better.  He denied 
any desire to die or harm anyone.  On mental status examination, 
the Veteran was cooperative, spontaneous in answering questions, 
with fair eye contact.  He exhibited normal speech, no abnormal 
motor activity, depressed mood, and affect congruent with the 
mood.   His thought process was coherent, and thought content was 
without suicidal or homicidal ideations.  It was noted that he 
did not appear to respond to internal stimuli.  He was alert and 
oriented.  It was also noted that his insight and judgment were 
impaired.  The diagnoses were major depressive disorder, 
recurrent and severe, without psychotic feature; and alcohol 
abuse.  A GAF score of 35 was noted.  A VA psychiatrist note, 
same day, stated the Veteran was alert and appropriately dressed.  
The Veteran's speech and motor was normal; his affect was 
depressed; and mood was "kind of low."  He denied suicidal or 
homicidal thoughts.  Neither hallucinations nor delusions were 
shown.  His insight and judgment were fair.  

In a VA mental health report, next day, the Veteran reported his 
mood as "still low."  He denied suicidal or homicidal ideation, 
or auditory or visual hallucinations.  On mental status 
examination, he was alert and appropriately dressed.  He 
exhibited normal speech, no abnormal motor activity; depressed 
affect; "still low" mood; and fair insight and judgment.  The 
diagnoses were major depressive disorder, recurrent and severe, 
without psychotic feature; and alcohol abuse.  A GAF score of 35 
was noted.  

A VA mental health report, same month, the Veteran denied any 
thoughts of wanting to harm himself or others.  On mental status 
examination, he was alert and cooperative.   He exhibited normal 
speech, no abnormal motor activity; affect consistent with 
depressed mood; thought content without any suicidal or homicidal 
ideation, or obvious delusion; and linear and goal directed 
thought process.  It was noted that he did not appear to respond 
to any internal stimulation.  His concentration and memory were 
intact, and his insight and judgment were fair.  The diagnoses 
were major depressive disorder, recurrent and severe, without 
psychotic feature; and alcohol abuse.  A GAF score of 35 was 
noted.  

A VA mental health report, same month, the Veteran reported his 
mood was 3 to 4 on a scale of 1 to 10.  He reported trouble fall 
asleep.  He denied suicidal or homicidal ideation.  He stated 
that he just felt "lost."  On mental status examination, he 
appeared alert, attentive, well developed, comfortable, and well 
groomed.  His interview behavior was appropriate and cooperative.   
He exhibited normal motor activity, with no abnormal movements; 
serious mood; blunted affect; goal directed, coherent, and 
relevant speech; reality-based and logical thought process; 
reality-based perception, without any hallucinations, delusions, 
or suicidal or homicidal ideations; insight in partial denial; 
fair judgment; full orientation; adequate concentration; intact 
memory; and intact cognition.  

A VA mental health report, same month, the Veteran denied any 
thoughts of wanting to harm himself or others.  On mental status 
examination, he was alert and cooperative.   He exhibited normal 
speech; normal motor activity; affect congruent with depressed 
mood; linear and goal directed thought process; and thought 
content without any hallucinations, delusions, or suicidal or 
homicidal ideations.  It was noted that he did not appear to 
respond to any internal stimulation.  His concentration and 
memory were intact; and his insight and judgment were fair.  The 
diagnoses were major depressive disorder, recurrent and severe, 
without psychotic feature; and alcohol abuse.  A GAF score of 35 
was noted.  

A VA mental health report, same month, the Veteran reported he 
had been doing "so so."  He reported still being depressed, but 
admitted he was "a little bit better" since his admission.  On 
mental status examination, he was alert and attentive, with fair 
hygiene.  Hs interview behavior was appropriate and cooperative.   
He exhibited normal motor activity, with no abnormal movements; 
depressed mood; constricted affect; coherent speech with limited 
spontaneity; and reality-based thought process and perceptions, 
without hallucinations, delusions.  He denied suicidal ideation, 
but he did not see much future.  He denied suicidal plans or 
intent.  He denied homicidal ideation.  His insight and judgment 
were fair; concentration was adequate; and memory appeared 
intact.

A VA mental health report, same month, the Veteran reported his 
mood was "so so."  He denied suicidal or homicidal ideation.  
On mental status examination, he appeared alert, attentive, well 
developed, comfortable, and well groomed.  His interview behavior 
was appropriate and cooperative.   He exhibited normal motor 
activity, with no abnormal movements; serious mood; blunted 
affect; goal directed, coherent, and relevant speech, reality-
based and logical thought process, without hallucinations, 
delusions, suicidal or homicidal ideation; fair insight; good 
judgment; full orientation; adequate concentration; intact 
memory; and intact cognition.

In a December 2008 VA mental health report, the Veteran reported 
his mood was "so so."  He denied suicidal or homicidal 
ideation.  When he was encouraged to get involved in available 
programs following discharge, he was uncertain about doing that, 
but admitted to enjoying time with others.  On mental status 
examination, he was cooperative with the interview, with fair eye 
contact.  He exhibited normal motor activity and speech; "so 
so" mood; constricted affect; coherent thought process; and 
thought content without suicidal or homicidal ideation.  It was 
noted that he did not appear to respond to internal stimuli.  He 
was alert and oriented.  He had fair insight and judgment.  The 
diagnoses were major depressive disorder, recurrent and severe, 
without psychotic feature; and alcohol abuse.  A GAF score of 55 
was noted.

A VA mental health report, same month, stated that the Veteran 
was discharged from hospital two days ago.  He denied active 
suicidal thoughts.  He remained passively suicidal, wishing 
something would happen to him, and hopeless about the future.  
However, the treating psychiatrist noted that the Veteran was 
able to smile once and was more interactive than he had been in 
the past.  On mental status examination, the Veteran was 
appropriately dressed and groomed.  His motor and speech were 
normal.  He was cooperative, with good eye contact.  He reported 
his mood was "the same," and his affect was depressed.   His 
thought process was linear.  No evidence of auditory or visual 
hallucination was found.  His cognition was intact; and insight 
and judgment were fair.  The impressions were major depressive 
disorder, recurrent and severe, without psychotic feature; and 
resolving alcohol abuse.  A GAF score of 55 was noted.

In a VA mental health report, same month, the Veteran stated he 
did not feel like doing anything.  He reported going out shopping 
with his sisters and spending time visiting with neighbors.  On 
mental status examination, the Veteran was fully oriented, alert, 
and cooperative, and with appropriate general appearance.  He 
exhibited normal speech; depressed mood; blunted, flat, and sad 
affect; goal directed thought process; and appropriate thought 
content, with no delusions or hallucination.  His attention and 
concentration were intact, memory was intact; insight was good; 
and judgment was fair.

In a VA mental health report, same month, the Veteran stated he 
was having no thoughts of killing himself.  On mental status 
examination, the Veteran was fully oriented, alert, and 
cooperative, with appropriate general appearance.  He exhibited 
normal speech; euthymic mood; full and appropriate affect; goal 
directed thought process; and appropriate thought content, with 
no delusions or hallucination.  His attention and concentration 
were intact; memory was intact; and insight and judgment were 
fair.  No suicidal or homicidal intent or plan was shown.

In a VA mental health report, same month, the Veteran reported 
doing okay.  He went out to eat with his sister and still visited 
with his neighbors.  On mental status examination, the Veteran 
was fully oriented, alert, and cooperative, with appropriate 
general appearance.  He exhibited normal speech; euthymic mood; 
full and appropriate affect; goal directed thought process; and 
appropriate thought content, with no delusions or hallucination.  
His attention and concentration were intact; memory was intact; 
and insight and judgment were fair.  No suicidal or homicidal 
intent or plan was shown.

In a VA mental health report, same month, the Veteran reported 
feeling okay.  He stated he still did not feel like living but 
was not thinking about killing himself.  He did not want to 
commit suicide.  He had spent some time with his sisters and with 
his neighbor.  On mental status examination, the Veteran was 
fully oriented, alert, and cooperative, with appropriate general 
appearance.  He exhibited normal speech; euthymic mood; full and 
appropriate affect; goal directed thought process; and 
appropriate thought content, with no delusions or hallucination.  
His attention and concentration were intact; memory was intact; 
and insight and judgment were fair.  No suicidal or homicidal 
intent or plan was shown.

In a VA mental health report, same month, the Veteran reported 
feeling okay.  He reported having no desire to kill himself, but 
just wishing he were dead at times because he did not see the 
purpose in his life.  He continued to spend time with his sisters 
and neighbors.  On mental status examination, the Veteran was 
fully oriented, alert, and cooperative, with appropriate general 
appearance.  He exhibited normal speech; euthymic mood; full and 
appropriate affect; goal directed thought process; and 
appropriate thought content, with no delusions or hallucination.  
His attention and concentration were intact; memory was intact; 
and insight and judgment were fair.  No suicidal or homicidal 
intent or plan was shown.

In a January 2009 VA mental health report, the Veteran reported 
feeling "a little down."  He reported having been out to eat 
with his sister and visiting with another sister.  He stated "I 
want to do something to help people.  I think there is far too 
much pain and hurt in this world."  On mental status 
examination, the Veteran was fully oriented, alert, and 
cooperative, with appropriate general appearance.  He exhibited 
normal speech; euthymic mood; full and appropriate affect; goal 
directed thought process; and appropriate thought content, with 
no delusions or hallucination.  His attention and concentration 
were intact; memory was intact; insight was good; and judgment 
was fair.  He denied any current suicidal or homicidal intent or 
plan.

In a VA mental health report, same month, the Veteran reported 
"things were okay."  He denied any major changes since last 
visit.  He reported helping his brother-in-law with house work 
and he enjoyed the work.  He went visiting his neighbors.  On 
mental status examination, the Veteran was appropriately dressed 
and groomed.  His motor and speech were normal.  He was 
cooperative, with good eye contact.  He rated his mood at 5 on a 
scale of 1 to 10; his affect was subdued, but improved slightly 
over last visit; and thought process was linear.  He denied 
suicidal ideation.  No evidence of auditory or visual 
hallucination was shown.  His cognition, insight, and judgment 
were currently intact.  The diagnoses were severe major 
depressive disorder, without psychotic features; and resolving 
alcohol abuse.

In a VA mental health report, same month, the Veteran reported 
spending a lot of time helping his brother-in-law to add a new 
porch to the house, which kept him very busy.  On mental status 
examination, the Veteran was fully oriented, alert, and 
cooperative, with appropriate general appearance.  He exhibited 
normal speech; euthymic mood; full and appropriate affect; goal 
directed thought process; and appropriate thought content, with 
no delusions or hallucination.  His attention and concentration 
were intact; memory was intact; insight was good; and judgment 
was fair.  He denied any current suicidal or homicidal intent or 
plan.

In a VA mental health report, same month, the Veteran stated he 
was irritated.  He denied suicidal intent, but stated "I just 
want not be here.  I don't have any purpose here.  I just want 
more enjoyment out of life."  On mental status examination, the 
Veteran was fully oriented, alert, and cooperative, with 
appropriate general appearance.  He exhibited normal speech; 
depressed mood; blunted and flat affect; goal directed thought 
process; and appropriate thought content, with no delusions or 
hallucination.  His attention and concentration were intact; 
memory was intact; insight was fair; and judgment was fair.  He 
denied any current suicidal or homicidal intent or plan.

At his February 2009 hearing before the Board, the Veteran 
reported depression, suicidal ideations, difficulty concentrating 
and remembering things, unprovoked irritability, memory problems, 
problems getting along with other people and handling stress, and 
nervousness.  The Veteran's sister, Ms. K.O., witnessed the 
hearing and testified that she believed that the Veteran was 
unable to hold a job because he could not relate to the job 
duties.  She also stated that she believed the Veteran's 
psychiatric problems, to include depression and nightmares, were 
related to his PTSD and his experience with the war, as opposed 
to his bipolar disorder.

In a February 2009 VA mental health report, the Veteran reported 
continuing to help his brother-in-law with home improvements.  On 
mental status examination, the Veteran was fully oriented, alert, 
and cooperative, with appropriate general appearance.  He 
exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; and appropriate thought 
content, with no delusions or hallucination.  His attention and 
concentration were intact; memory was intact; insight was fair; 
and judgment was good.  He denied any current suicidal or 
homicidal intent or plan.

In a VA mental health report, same month, the Veteran reported 
continuing to help his brother-in-law and spending time with his 
sisters and some of his neighbors.  He stated that he did not 
plan to go out much in the public until his colostomy went away.  
On mental status examination, the Veteran was fully oriented, 
alert, and cooperative, with appropriate general appearance.  He 
exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; and appropriate thought 
content, with no delusions or hallucination.  His attention and 
concentration were intact; memory was intact; insight was fair; 
and judgment was good.  He denied any current suicidal or 
homicidal intent or plan.

In a March 2009 VA mental health report, the Veteran stated "I'm 
not thinking about killing myself.  I've been spending a few days 
a week helping my brother-in-law with his house renovations."   
On mental status examination, the Veteran was fully oriented, 
alert, and cooperative, with appropriate general appearance.  He 
exhibited normal speech; euthymic mood; full and appropriate 
affect; goal directed thought process; and appropriate thought 
content, with no delusions or hallucination.  His attention and 
concentration were intact; memory was intact; insight was fair; 
and judgment was fair.  He denied any current suicidal or 
homicidal intent or plan.

A May 2009 VA emergency department report reflects that the 
Veteran was referred for psychiatric admission.   The Veteran 
reported having thoughts of hurting himself recently, but denied 
any plan to take his life.  The Veteran reported feeling hopeless 
and anxious.  

In November 2009, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported that he was single with no 
children, lived alone, and was not dating.  He stated that he had 
four close friends and saw the new friend daily and the others 
about 1 to 2 times a month.  He also stated that he had some 
casual friends in alcoholics anonymous that he saw about 6 times 
a week when he went to the meetings.  He stated he rode his 
scooter around with his dog and was trying to help people in the 
community.  

On mental status examination, the Veteran was alert, oriented, 
and attentive, and appeared his stated age.  His mood appeared to 
be somewhat dysphoric, and his affect was constricted.  There was 
some evidence of psychomotor agitation.  The Veteran exhibited 
good eye contact and cooperation with the examiner.  His thought 
process was circumstantial; his thought content was devoid of 
current auditory or visual hallucinations.  The examiner reviewed 
past medical records indicating that the Veteran had psychotic 
symptoms in the context of mania.  No current evidence of 
delusional contact was shown.  The Veteran denied current 
thoughts of hurting himself or others.  He reported a history of 
3 to 4 suicide attempts and that the last time he was physically 
aggressive toward somebody was over a year ago.  His memory was 
moderately-to-severely impaired for immediate information and he 
had difficulty with recent and remote events.  He was able offer 
a concrete interpretation of a proverb and concentrate well 
enough to spell "world" backwards, and his intelligence was 
estimated to be in the low average range.  It was noted that the 
Veteran had limited insight into his current condition.  The 
diagnostic impressions were bipolar affective disorder and PTSD 
on Axis I.  The examiner noted a GAF score of 55 for PTSD, and 48 
for bipolar disorder.  

The VA examiner stated the Veteran was exhibiting moderate 
symptoms associated with PTSD related to his service in Vietnam.  
The Veteran reported intrusive thoughts of combat occurring 8 to 
12 times a month; nightmares once a month; and psychological and 
physiological reactivity to loud noise.  He stated he avoided 
talking and tried to avoid thinking about Vietnam, war movies, 
and war coverage.  His affect was constricted.  He reported 
emotional detachment from others, problems with irritability and 
concentration, exaggerated startle reaction to loud noise, 
unexpected approaches, and a hypervigilant style.  He also 
reported manic symptoms, racing thoughts, feeling on the go, 
talking excessively, and grandiosity.  The record suggested that 
he had psychotic symptoms when he was manic.  He would spend a 
lot of money and gamble, and have irritability and trouble 
sleeping.  He also reported periods of depression, with low 
energy, low motivation, fatigue, and decreased feelings of hope.  
The Veteran stated he had symptoms of PTSD since the time in 
Vietnam, but he felt they have gotten better.  He denied periods 
of remission with these symptoms and denied problems with 
activities of daily living, such as feeding, bathing, or 
toileting himself.  He was not sure when his bipolar disorder 
started and he felt it was about the same time.  He reported 
periods where his symptoms got worse and then got better and 
stable.  With respect to activities of daily living associated 
with bipolar disorder, he reported he would skip a bath sometimes 
up to a week.  The examiner opined that the Veteran's social 
adaptability and interactions with others appeared to be 
moderately impaired in terms of PTSD, and severely impaired in 
terms of bipolar disorder.  As to the ability to maintain 
employment, performed job duties in a reliable, flexible, and 
efficient manner, it appeared to be moderately impaired because 
of PTSD, and severely impaired because of bipolar disorder.  The 
examiner stated overall "I have estimated his level of 
disability to be in the severe range for bipolar disorder and the 
moderate range for PTSD."

The examiner further stated

With respect to whether or not the 
Veteran's depression is associated with 
his PTSD, his depression appears to be 
related to his bipolar disorder, which 
appears to be a separate disorder from his 
PTSD.  It is important to note, however, 
that according to the diathesis-stress 
model, people who have a biological 
predisposition to develop a mental 
illness, if they are experiencing a great 
deal of stress, then that can increase the 
likelihood that they will develop a mental 
illness, and therefore, even though the 
bipolar disorder and the depression appear 
to be separate from his PTSD, certainly, 
the stress that he experienced in Vietnam 
and the stress associated with his PTSD 
could have been contributing factors to 
the presentation of the bipolar disorder.

After reviewing the evidence of record since the initial grant of 
service connection effective February 2, 2004, the Board 
concludes that the Veteran's PTSD is most appropriately rated as 
50 percent disabling, and no more.  In making this determination, 
the Board finds that the severity of the Veteran's PTSD symptoms 
goes beyond the symptoms required for a 30 percent disability 
rating.  Moreover, the Board finds that the medical evidence of 
record does not support an initial evaluation in excess of 50 
percent.

At the outset, the Board notes that it is precluded from 
differentiating between the symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this 
case, however, multiple VA examiners have very clearly 
distinguished between the level of impairment due to PTSD and the 
overall level of impairment attributable to the Veteran's other 
psychiatric problems, to include bipolar disorder.  The Board 
particularly notes the examiners have provided different GAF 
scores to illustrate the severity of PTSD symptoms (assigned GAF 
scores of 55) versus impairments due to bipolar disorder 
(assigned GAF scores of 48 to 51).

The Veteran's recorded GAF scores since the initial grant of 
service connection have ranged from 40 to 56, with a majority of 
GAF ratings being in the 50s.  The Board observes that the 
Veteran had multiple psychiatric hospitalizations during the 
pendency of this appeal, and the GAF scores during these periods 
were as low as 35.  However, a temporary total evaluation is 
assignable for hospitalizations over 21 days.  The issue of 
entitlement to a temporary total evaluation is separate from the 
appropriate evaluation for the Veteran's PTSD assigned herein for 
the overall period since the initial grant of service connection.  
Accordingly, GAF scores during the periods of hospitalizations 
are not herein for review.  As noted above, a GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers).  

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran has 
reported symptoms of depression; mood swings; sleep problems; 
nightmares, occurring 3 to 4 times a year; intrusive thoughts, 
triggered by military trauma-related stimuli; difficulty coping 
with anger; irritability; impaired impulse control; hyper startle 
response; limited interests; lack of motivation; mind wandering; 
impaired attention, concentration, and memory; social withdrawal; 
difficulty tolerating crowds; and intermittent and transient 
suicidal ideation, with passive death wishes.  In considering 
this disability as a whole, the Board concludes that the 
Veteran's PTSD is most analogous to the criteria warranting a 50 
percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Accordingly, an initial disability rating of 50 percent is 
warranted for service-connected PTSD.

The evidence does not reflect that the Veteran's PTSD has been 
manifested by symptoms of such severity to warrant a higher 
disability rating in excess of 50 percent, at any time since the 
initial grant of service connection on February 2, 2004.  
Objectively, the Veteran has generally been appropriately 
groomed, fully oriented, alert, cooperative, and kept fair eye 
contact.  He has exhibited variable mood and affect; normal 
speech and psychomotor activity; average intelligence; linear and 
goal-directed thought process; appropriate thought content 
without hallucination, apparent delusion, paranoia, or homicidal 
ideation; no violent behaviors; and fair insight and judgment.  
The evidence does not show this condition to be manifested by 
symptoms such as obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively; 
spatial disorientation, and neglect of personal appearance and 
hygiene.  

While the record reflects that the Veteran has had intermittent 
suicidal ideations and passive death wishes, most of the time, 
they were transient in nature and the Veteran denied current 
intent or plan to carry out such suicidal thoughts.  In addition, 
while the Board recognizes that suicidal ideation is listed as an 
example of symptoms warranting a 70 percent evaluation, as 
discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan, 16 Vet. App. at 442.  Moreover, these symptoms were 
taken into consideration by the Board in increasing his 
disability rating to the currently assigned 50 percent.

As for the occupational and social impairment, the Veteran 
reported difficulty relating to others and job duties at work.  
He reported that his last full-time job ended in 1998 and he had 
held a couple of temporary jobs since that time, but they lasted 
no longer than a few weeks.  He also reported that when he 
worked, he could not get along with others and had difficulty 
with supervision.  However, the objective evidence of record does 
not show occupational and social impairment  with deficiencies in 
most areas, or total occupational and social impairment due to 
PTSD.  Specifically, the September 2004 SSA psychiatric 
evaluation report stated although the Veteran's ability to relate 
to others was somewhat impaired by bipolar disorder and his 
ability to concentrate and persist on complex tasks was 
moderately impaired, he was able to perform simple tasks.  The 
Veteran was found to have a relatively insignificant deficit in 
expressive writing, and his sight reading and basic math skills 
were fairly functional.  The October 2004 SSA functional capacity 
assessment report also found that the Veteran could be on time 
and work with a schedule although he would be difficult to 
supervise at times.  The conclusion was that the Veteran could do 
simple tasks and had only a moderate clinical level impairment, 
overall.  Notably, both the August 2006 and November 2009 VA 
examiners reached the same conclusion that the Veteran's social 
adaptability and interactions with others and his ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner were moderately impaired due to 
his PTSD, although severely impaired due to his bipolar disorder.

As for his social impairment, the record reflects that the 
Veteran maintains close relationships with his family members and 
close friends, although his social life was limited.  He avoids 
crowds and wishes to withdraw.  While he exhibits some social 
impairment, this is contemplated in the currently assigned 50 
percent disability rating, which accounts for difficulty in 
establishing and maintaining effective work and social 
relationships.  The next highest rating, a 70 percent rating, 
refers to an inability to establish and maintain effective 
relationships.  The evidence of record does not reflect this 
level of social impairment.  As noted above, the Veteran was able 
to get along well with his family, close friends, and neighbors.  
The record reflects that he had been living alone but had very 
frequent visits from his sisters and neighbors, and he often 
participated in social events and programs available to him.

Overall, the objective evidence of record shows that the 
Veteran's level of disability to be in the moderate range for his 
service-connected PTSD.  Accordingly, in considering the evidence 
of record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is entitled to a higher initial 
evaluation of 50 percent for his PTSD, since the initial grant of 
service connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected PTSD, the 
evidence shows no distinct periods of time since service 
connection became effective, during which the Veteran's PTSD has 
varied to such an extent that a rating greater or less than 50 
percent would be warranted.  Thus, staged ratings are not in 
order, and a 50 percent rating for PTSD is warranted since the 
effective date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not so 
unusual or exceptional in nature as to render his 50 percent 
rating inadequate.  The Veteran's PTSD is evaluated as a mental 
disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology exhibited by the Veteran's PTSD.  
When comparing the disability picture of the Veteran's PTSD with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms are more than adequately contemplated 
by a 50 percent disability rating for his service-connected PTSD.  
This includes consideration of symptoms such as flattened affect, 
disturbances of motivation and mood and difficult establishing 
and maintaining effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A rating in 
excess thereof is provided for certain manifestations of the 
service-connected PTSD but the medical evidence of record did not 
demonstrate that such manifestations were present in this case.  
The evidence does not show this condition to be manifested by 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and hygiene.  
Id.  The criteria for a 50 percent disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 50 percent for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 
12 Vet. App. at 119.


ORDER

An initial evaluation of 50 percent, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  
The record reflects that the Veteran has been unemployed 
approximately since September 2005.  He reported his last full-
time job ended in 1998 and that he worked in a couple of 
temporary jobs but each lasted no longer then a few weeks.  He 
also reported that when he worked, he could not get along with 
others and had difficulty with supervision.  In addition, at the 
February 2009 Board hearing, the Veteran's sister testified that 
the Veteran was unable to hold on to a job because he could not 
relate to the job duties due to his psychiatric condition.  
Accordingly, the issue of TDIU is part and parcel of the 
determination of the initial evaluation for the Veteran's PTSD 
and is properly before the Board.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-55 (2009) (holding that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities; if 
the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted).  As the RO has not yet considered whether the Veteran 
is entitled to a TDIU, the issue must be remanded to the RO for 
consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to a TDIU.

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his response, 
the RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  Thereafter, the RO must then adjudicate 
the issue of whether a TDIU is warranted.  If 
the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


